      Case 1:11-cr-00114-ECM-WC Document 225 Filed 06/04/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA                    )
                                             )
 v.                                          )    CRIM. CASE NO. 1:11-cr-114-ECM
                                             )                (WO)
 MELISSA LYNN MIONE MCGEE                    )

                       MEMORANDUM OPINION and ORDER

       Now pending before the Court is Defendant Melissa McGee’s (“McGee”) pro se

motion for reconsideration based on post-conviction rehabilitation (doc. 221) and motion

for compassionate release based on extraordinary circumstances. (Doc. 222). For the

reasons that follow, the Court concludes that the Defendant’s motions are due to be denied.

       On July 19, 2012, the Defendant pleaded guilty to one count of aiding and abetting

kidnapping in violation of 18 U.S.C. § 1201(a)(1) and 2. On January 14, 2013, she was

sentenced to 210 months of imprisonment and five years of supervised release. (Doc. 183).

Her sentence was affirmed on appeal. United States v. McGee, 540 F. App’x 948, 949

(11th Cir. 2013).

       The Court first considers McGee’s motion for reconsideration based on post-

conviction rehabilitation (doc. 221). Relying Pepper v. United States, 562 U.S. 476

(2011), McGee seeks a sentence reduction, asserting that she “has received 28+

certificates” while incarcerated. (Id. at 1). In Pepper, the Court specifically held that

              when a defendant's sentence has been set aside on appeal and
              [her] case remanded for resentencing, a district court may
              consider evidence of a defendant's rehabilitation since [her]
              prior sentencing and that such evidence may, in appropriate
       Case 1:11-cr-00114-ECM-WC Document 225 Filed 06/04/20 Page 2 of 3



                cases, support a downward variance from the advisory
                Guidelines range.

562 U.S. at 490.

        Because McGee’s sentence has not been set aside on appeal, and she is not before

the Court on remand for resentencing, 18 U.S.C. § 3742 and the holding of Pepper are

inapplicable to her situation. Her motion for reconsideration based on post-sentencing

rehabilitation (doc. 221) will be denied.

        The Court next turns to McGee’s motion for a reduction in sentence, otherwise

known as compassionate release, pursuant to 18 U.S.C. § 3582(a)(1)(A), in which she

asserts there are extraordinary and compelling circumstances to reduce her sentence.

Specifically, McGee alleges that she suffers from chronic and severe asthma that renders

her vulnerable to COVID-19. (Doc. 224).

        Under § 3582(c)(1)(A), a district court may modify a convicted defendant’s

sentence when “extraordinary and compelling reasons warrant such a reduction.”

However, a defendant may only move for such a reduction after she “has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or [after] the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” § 3582(c)(1)(A). Although

McGee alleges that “she has tried to no avail to address the Bureau of Prisons through the

Administrative Remedy procedures,” she presents nothing to support that allegation. 1 Until


__________
        1
         McGee refers the Court to “Exhibit H” in support of her contention but Exhibit H was not provided
to the Court, nor were any of the other exhibits she references in her motions.

                                                    2
      Case 1:11-cr-00114-ECM-WC Document 225 Filed 06/04/20 Page 3 of 3



McGee demonstrates that she has exhausted her administrative remedies, her motion for

reduction of sentence is due to be denied.

       Accordingly, for the reasons as stated, it is

       ORDERED that the Defendant’s motion for reconsideration based on post-

sentencing rehabilitation (doc. 221) and her motion for a reduction in sentence (doc. 222)

are DENIED

       DONE this 4th day of June, 2020.



                                              /s/ Emily C. Marks
                                       EMILY C. MARKS
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                              3
